DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/2022 with respect to the rejection(s) of claims 1-6 under 35 U.S.C. § 103 as allegedly being unpatentable over Yokota et al. (U.S 2007/0175053) have been fully considered but they are not persuasive. 
     The applicants argue that there is no teaching, suggestion, or motivation to combine the polyvinyl pyrrolidone and the polypropylene glycol in the same polishing composition in Yokota because: there is no reason a skilled artisan would think that one could make a polishing composition that contains components from polishing composition (A) and (B), a skilled artisan would not be motivated to combine polyvinylpyrrolidione (organic compound (B)) with polypropylene glycol (organic compound (A)) in the absence of any teachings that a benefit can be obtained; Yokota discloses numerous compounds for organic compound (A) and/or organic compound (B) and provides no guidance that would direct a skilled artisan to specifically choose pyrrolidone and polyethylene glycol as suggested by the Examiner.
   These arguments are unpersuasive because: the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the composition of Yokota by combining the polyvinyl pyrrolidone and the polypropylene glycol in a same polishing composition comprising compound (A) characterized by including an organic compound (B) in order for the composition to effectively suppress the polishing rate or etching rate when needed as suggested by Yokota (page 6, para 0064); since Yokota discloses that the result effective polypropylene glycol as one example of a dihydric alcohol used as an agent which is added to suppress the polishing rate or etching rate ( page 5, para 0061, 0064), one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine polyvinylpyrrolidione (organic compound (B)) with polypropylene glycol (organic compound (A)) to obtain another workable product/benefit because it is noted that “ the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. MPEP 2144.05. IIB; while it is true that Yokota discloses numerous compounds for organic compound (A), it is also true that Yokota discloses that propylene glycol, polyalkylene glycol are preferable dihydric alcohols ( page 5, para 0061-0062), one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated 
 to combine polyvinylpyrrolidione (organic compound (B)) with preferable dihydric alcohol such as polypropylene glycol (organic compound (A)) to produce the claimed invention with the reasonable expectation of success. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2017/0175053 A1).
   Yokota discloses a polishing composition which is used after polishing has been performed by using a polishing composition (A) including abrasive grains or an organic compound (A), and is characterized by including an organic compound (B) which includes at least one atom selected from the group consisting of a fluorine atom, an oxygen atom, a nitrogen atom, and a chlorine atom and has a molecular weight of 100 or more, a pH adjusting agent, and 0 to 1% by mass of abrasive grains ( see abstract) 
  The composition comprises:
  abrasive grain Yokota’s paragraphs [0032 — 0033};
  a pH adjusting agent Yokota’s paragraphs [0025];
  a dispersing medium Yokota’s paragraphs [0030]; and
claim 3 Yokota’s paragraphs [0097] and one dihydric alcohol includes an alkylene oxide polypropylene glycol claim 4 Yokota’s paragraphs [0061], which reads on the alkylene oxide represented by the claimed Formula (I) since the applicants disclose that “Specific examples of the second water-soluble polymer can include polypropylene glycol (PPG) polybutylene glycol, polypentylene glycol, polyhexylene glycol, polyheptylene glycol, polyoctylene glycol, polynonylene glycol, and polydecylene glycol. In some preferable embodiments, the second water-soluble polymer is polypropylene glycol or polybutylene glycol. In other more preferable embodiments, the second water-soluble polymer is polypropylene glycol. According to one embodiment of the present invention, the second water-soluble polymer is polypropylene glycol (PPG) or polybutylene glycol” in paragraph 0056 of the instant specification
Yokota’s paragraphs [0026] discloses “The polishing composition of this embodiment essentially contains a pH adjusting agent. Accordingly, the polishing composition can be adjusted to a desired pH range. Meanwhile, pH of the polishing composition is, although not particularly limited, preferably 1 to 13, more preferably 1.5 to 12.5, and still more preferably 2 to 12. If pH is 2 or more, easy handleability is obtained. On the other hand, if pH is 12 or less, dissolution of abrasive grains can be inhibited in the case of containing abrasive grains.
Yokota’s paragraphs [0093] “By using polishing composition A3 (composition; 1.0% by mass of hydrogen peroxide/an oxidizing agent claim 6 water (31%), 1.2% by mass of the aforementioned colloidal silica modified with sulfonic acid, 0.0005% by mass of polyethylene glycol (molecular weight: 400), solvent: water, adjusted to pH=2 using citric acid) as the polishing composition (A), polishing was performed under the following conditions”

 However, Yokota discloses the polyvinyl pyrrolidone as one example of the organic compound (B) in polishing composition (B), and the result effective polypropylene glycol as one example of a dihydric alcohol used as an agent which is added to suppress the polishing rate or
etching rate, and specific examples thereof include a metal corrosion inhibitor for metal and dihydric alcohol for silicon-containing material [0044] in polishing composition (A).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was files to modify the composition of Yokota by combining the polyvinyl pyrrolidone and the polypropylene glycol in a same polishing composition comprising compound (A) characterized by including an organic compound (B) in order for the composition to effectively suppress the polishing rate or etching rate when needed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
One of ordinary skill in the art would have been motivated to modify the composition of Yokota by combining the polyvinyl pyrrolidone and the polypropylene glycol in a same polishing composition comprising compound (A) characterized by including an organic compound (B) in order for the composition to effectively suppress the polishing rate or etching rate when needed as suggested by Yokota (page 5, para 0064)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LAN VINH/Primary Examiner, Art Unit 1713